Dismissed and Opinion Filed August 31, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01023-CR

                       ANTHONY DESHAWN JOHNSON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F15-52344-I

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Stoddart
       Anthony Deshawn Johnson pleaded guilty to attempted evading arrest in a motor vehicle.

In accordance with a plea agreement, the trial court sentenced appellant to two years’

confinement in a state jail facility. Appellant waived his right to appeal as part of the agreement.

See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified

that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151023F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY DESHAWN JOHNSON,                           On Appeal from the Criminal District Court
Appellant                                          No. 2, Dallas County, Texas
                                                   Trial Court Cause No. F15-52344-I.
No. 05-15-01023-CR        V.                       Opinion delivered by Justice Stoddart, Chief
                                                   Justice Wright and Justice Brown
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.



Judgment entered this 31st day of August, 2015.




                                             –2–